Title: To James Madison from Ebenezer Potter, 9 May 1801
From: Potter, Ebenezer
To: Madison, James


Dear Sir,Hazlefield Jefferson County May 9th 1801.
May I hope you will pardon my presumption in addressing you upon your arrival at the seat of government, and uniting with the firm band of Republicans in sincere exultation at the happy event, that has again brought your skillful hand to conduct the important concerns of our country. That the wisdom and virtue which shone so conspicuously in the framing and establishing our Constitution, our own and “the world’s best hope” should again be brought forth to direct its operations, is a security for our prosperity and happiness, which leaves the deepest impressions of gratitude to that being from whom all our blessings flow.
The cause of Republicanism seems to triumph. I hope the present Administration may lay a foundation upon which it will rest secure for ages. Moderation and conciliatory measures in non essentials, will be necessary to prepare the mind to acquiesce in alterations of more importance, and perhaps in removing the rubbish which, has been heaped on the foundation, caution should be used, not to make large breaches at once lest the proprietors, not taking into view the end and designs of the Architect, and exposed to the misrepresentations of the old bungling builders, should become dissatisfied and think they suffer loss. I observed, after the decision in favor of Mr. Jefferson, that the federalists, fearing his talents, and the rectitude of the Administration which would ensue, were making room to come about, by discovering many valuable things in his character which they could not see previous to that event. They now begin to alter their tone and to complain of a system of proscription, and make a merit of the acquiescent disposition they served as a thing characteristic of themselves. They say Mr. Jefferson must have been hurried into these measures by violent partizans, and namely Senator Mason, and hence infer a proof of their old objection, want of self decision. I do not know what new appointments have been made, nor if I did, could I form an opinion of their propriety, but perhaps hastily removing, such as custom-house officers, where their official conduct has been upright, and particularly in places where there is a majority of federalists, or meerly to remove any officer to make room for another, might have no beneficial effect, and tend to awaken an opposition that might ruin our cause; but I have probably taken up too much of your attention, shall only beg you will not consider me so arrogant as to offer advice in these matters, only as children are said to be judges of the likeness of a picture, so perhaps I may have some knowledge of the aspect of things in the small circle in which I move.
I should be glad to know what arra[n]gements respecting the Natc[h]es, will take place, as I still hope to revisit that place. The Governor will doubtless be removed, I have been conjecturing that either Bruin or Dunbar will be appointed, Bruin has talents sufficient for the office, Dunbar has talents sufficient for any office, Bruin has the good will of the people from a patriotic disposition, and delights to conduct their operations to the public good, without any view to himself, but honor. The other carefully cultivates the good will of those he is conversant with, that he may direct them to his own advantage, as being enrolled among the litterati of this country. Mr Jefferson has some knowledge of him, and altho. I think this is his real character in private life, perhaps in an elevated situation the public good would preponderate. I hope you have recovered [from] your indisposition. I have not heard from Major Hite’s family for some time. Mrs. Potter unites in sincere respect to Mrs Madison and yourself. I am Sir, Your very humble servt.
Ebenr. Potter
 

   
   RC (NN).



   
   Stevens Thomson Mason (1760–1803) was a native of Stafford County, Virginia. Elected to fill the U.S. Senate vacancy created when James Monroe was appointed U.S. minister to France, Mason served from 1794 until his death.



   
   Governor Sargent’s term expired 7 May (see JM to Sargent, 16 June 1801, and n. 1).



   
   Peter Bryan Bruin (or Bruan), born in Ireland, participated in the American attack on Quebec early in the Revolution and then fought in the Virginia infantry. Having settled in the Natchez region in 1778, Bruin was John Adams’s choice to be a judge of the Mississippi territorial court in May 1798 (Dunbar Rowland, Mississippi: Comprising Sketches of Counties, Towns, Events, Institutions, and Persons, Arranged in Cyclopedic Form [4 vols.; Atlanta, 1907], 1:319–20; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:272).



   
   William Dunbar, Scottish-born scientist and planter, established himself near Natchez in 1792. In 1798 he was named surveyor general of the district of Natchez and the next year served as Spanish representative on the U.S.-Spanish boundary expedition with Andrew Ellicott. Jefferson opened a scientific correspondence with Dunbar, who was widely known as a successful progressive farmer, in 1800; Dunbar later was elected to the American Philosophical Society.



   
   Ebenezer Potter, a native of Culpeper County, Virginia, had served as a private in the army George Rogers Clark led to the Illinois country during the Revolution. In 1793 he lived in Natchez, where his wife bore a daughter (VMHBVirginia Magazine of History and Biography., 1 [1893]: 139; WMQWilliam and Mary Quarterly., 1st ser., 3 [1894–95]: 52; Horace Edwin Hayden, comp., Virginia Genealogies [Wilkes-Barre, Pa., 1891], p. 134).


